 1
 2
 3
 4
 5
 6
 7
 8
                       IN THE UNITED STATES DISTRICT COURT
 9                    FOR THE SOUTHERN DISTRICT CALIFORNIA
10
11   HECTOR FERNANDEZ,               )                Case No. 3:21-cv-00841-BEN-WVG
                                     )
12                       Plaintiff,  )                ORDER GRANTING JOINT
                                     )                MOTION TO RESCHEDULE
13       vs.                         )                HEARING DATE REGARDING
                                     )                MOTION TO STRIKE CLASS
14   PROGRESSIVE MANAGEMENT          )                ALLEGATIONS UNDER FRCP 23,
     SYSTEMS, et al.,                )                AND MOTION TO DISMISS
15                       Defendants. )                PURSUANT TO FRCP 12(B)(6) ECF
                                     )                NOS. 5 AND 6
16
17         The parties have filed a joint motion to continue the hearing on Defendant’s
18   pending [5, 6] motions to strike and dismiss, currently set for October 4, 2021.
19         Upon due consideration, good cause appearing, the Court GRANTS the joint
20   motion and accordingly RESETS the motion hearing for December 6, 2021.
21
22   IT IS SO ORDERED.
23
24   DATED:
25                                                ______________________
                                                  Roger T. Benitez
26                                                UNITED STATES DISTRICT JUDGE
27
28



                                                 1
                                                                           3:21-CV-00841-BEN-WVG
